t c memo united_states tax_court capital video corporation petitioner v commissioner of internal revenue respondent kenneth guarino petitioner v commissioner of internal revenue respondent docket nos filed date james p redding and brian c newberry for petitioners michael p breton for respondent memorandum opinion swift judge these cases are consolidated for trial briefing and opinion respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows capital video corp taxable_year accuracy-related_penalty ending deficiency sec_6662 a date dollar_figure dollar_figure kenneth guarino accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issue for decision involves whether petitioner capital video corp capital video may deduct as ordinary and necessary business_expenses dollar_figure in legal fees paid to defend its sole shareholder petitioner kenneth guarino guarino against various criminal indictments background the facts of these cases were submitted fully stipulated under rule and the stipulated facts are so found at the time the petitions were filed capital video’s principal_place_of_business and guarino’s primary residence were located in cranston rhode island on date capital video was incorporated and thereafter capital video was engaged in the sale of pornographic videotapes and related products out of its office in rhode island capital video’s taxable_year ended on the last day of february during the 1980s and early 1990s capital video and guarino made tribute payments to natale richichi richichi a capo in the gambino crime family in excess of dollar_figure in exchange for protection provided by the gambino crime family to capital video against extortion from other organized crime families also during these same years guarino conspired with richichi to obstruct the internal_revenue_service in the assessment and collection of richichi’s federal income taxes relating to the tribute payments richichi received from capital video and guarino guarino’s conspiracy and obstruction relating to the above tribute payments included manipulating the accounting_records of capital video skimming cash from peep show machines to provide cash for the payments made to richichi and filing false forms relating to the payments made to richichi during and guarino richichi and other individuals were indicted on various federal criminal charges relating to the above activities guarino was indicted in the u s district_court for the district of nevada and charged with conspiracy to impede impair and obstruct the lawful functions of the internal_revenue_service and to evade the federal income q4e- tax_liabilities of richichi under u s c sec_371 guarino was also charged with conspiracy to bribe a union official under u s c sec with interstate transportation of obscene material through use of a common carrier under u s c sec_1462 and with aiding_and_abetting an offense against the united_states under u s c sec_2 on date an election was made on behalf of capital video with the internal_revenue_service for capital video to be taxed pursuant to subchapter_s of the internal_revenue_code on date guarino pled guilty to one count of the above indictment against him relating to the conspiracy to obstruct the lawful functions of the internal_revenue_service and to evade richichi’s federal_income_tax liabilities on date pursuant to the plea agreement guarino was sentenced to months in prison and he was fined dollar_figure as part of guarino’s guilty plea guarino accepted the government’s allegation that he aided and abetted a fraud on the internal_revenue_service during calendar years and capital video paid legal fees in the amounts of dollar_figure and dollar_figure respectively to provide legal representation for guarino in connection with the above criminal charges of the above dollar_figure in legal fees - - paid_by capital video in dollar_figure was paid after date when capital video elected to be taxed as an s_corporation capital video was not named as a defendant in the above criminal case and capital video was not legally required to pay the legal fees of guarino for its taxable_year ending date capital video timely filed its federal_corporation income_tax return and capital video deducted thereon as ordinary and necessary business_expenses the dollar_figure it had paid during its taxable_year ending date as legal fees in connection with the above criminal charges against guarino for its short taxable_year march to date capital video timely filed its federal_income_tax return for an sdollar_figurecorporation and capital video deducted thereon as ordinary and necessary business_expenses the dollar_figure it had paid during its short taxable_year as legal fees in connection with the above criminal charges against guarino on his individual federal_income_tax return guarino did not include in his reported income any portion of the dollar_figure in legal fees paid_by capital video during its taxable_year also as a result of the dollar_figure in deductions claimed by capital video on its federal_income_tax return for an s_corporation guarino’s share of the ordinary_income of - - capital for cap video for the period march to date as reported on guarino’s individual federal_income_tax return was reduced by dollar_figure in respondent’s notice_of_deficiency mailed to capital video for capital video’s taxable_year ending date respondent disallowed the full dollar_figure claimed ordinary and necessary business deduction relating to guarino’s legal fees in respondent’s notice_of_deficiency mailed to guarino for respondent treated the full dollar_figure in legal fees of guarino that capital video paid during capital video’s taxable_year ending date as a constructive taxable dividend to guarino and increased by dollar_figure guarino’s share of capital video’s taxable ordinary_income for the period march to date both of respondent’s adjustments mentioned in this paragraph resulted in increases to guarino’s taxable_income for in the full amounts of those adjustments prior to trial respondent conceded that dollar_figure of the above legal fees relating to guarino that were deducted on capital video’s tax_return for its taxable_year ending date was paid_by capital video in and therefore that dollar_figure should not be charged to guarino as taxable dividend income for as a result of respondent’s concession of the dollar_figure in total claimed legal fees that respondent treated as a constructive_dividend taxable to guarino _- _- for only dollar_figure remains in issue as an adjustment to guarino’s income for the table below summarizes the adjustments respondent made that are still in dispute capital video guarino year ending calendar_year adjustment legal fees disallowed dollar_figure dollar_figure dividend income s big_number subchapter_s income big_number discussion capital video’s claimed deduction of guarino’s legal fees generally taxpayers may not deduct expenses of another person and may not deduct expenses that are personal in nature 308_us_488 72_tc_340 where expenses of another are paid in order to protect a taxpayer’s business the taxpayer in limited circumstances may be allowed to deduct the expenses 48_tc_679 also legal fees paid relating to criminal charges against a taxpayer may be deductible where the alleged criminal activity sufficiently relates to the taxpayer’s business 320_us_467 the origin of the criminal charges to which the legal fees --- - relate rather than the potential consequences of a conviction on the underlying charges generally will control whether the legal fees qualify as business_expenses 372_us_39 in lohrke v commissioner supra we adopted a two-prong test for analyzing whether a taxpayer may deduct legal expenses of another first we analyzed whether the purpose or motive of the taxpayer in paying another person’s legal expenses was to protect or promote the taxpayer’s business and second we analyzed whether the expenses constituted ordinary and necessary business_expenses of the taxpayer’s business in their arguments herein petitioners argue that the motive or purpose of capital video in making the tribute payments to richichi was to protect and promote the business of capital video that guarino’s conspiracy to evade the income taxes of richichi the charge to which guarino pled guilty was directly related to the tribute payments and to the related protection from extortion that capital video received and therefore that guarino’s legal fees relating to the conspiracy charge should qualify as deductible business_expenses of capital video ’ respondent argues that petitioners have not established that guarino’s conspiracy to evade richichi’s income taxes was petitioners make no argument that the legal fees in dispute related to the various criminal charges against guarino that were dropped as part of the plea agreement --- - sufficiently related to the protection of capital video’s business respondent contends that therefore the legal fees paid_by capital video relating to the conspiracy do not gualify as business deductions of capital video we agree with respondent we emphasize that the legal fees in dispute were paid to cover the legal fees of guarino in connection with his criminal_conspiracy activities relating to richichi’s income_tax liabilities they were not paid as part of the tribute payments to obtain protection from richichi there is no evidence herein that indicates that richichi would not have provided the protection to capital video if guarino had not participated in the conspiracy relating to richichi’s taxes and if capital video had not paid guarino’s legal fees in fact the legal fees in dispute were paid_by capital video years after the protection was provided by richichi and years after the conspiracy between guarino and richichi occurred apart from whether the tribute payments made by capital video to richichi were made to protect the business of capital video petitioners have not established that guarino’s participation in the conspiracy to avoid richichi’s income taxes and capital video’s payment of the legal fees in dispute hada sufficient business relationship with the protection or promotion of capital video’s business - the legal fees paid_by capital video in its taxable_year ending date dollar_figure and in its short taxable_year ending date dollar_figure to defend guarino against the conspiracy charge are not deductible as business_expenses of capital video constructive_dividend to guarino a constructive_dividend to a shareholder of a corporation may occur where the corporation confers an economic benefit on x the shareholder without the expectation of repayment even though neither the corporation nor the shareholder intended a dividend 73_tc_980 not every payment by a corporation however which incidentally confers an economic benefit on a shareholder is treated as a constructive_dividend 115_tc_172 generally the test of whether a payment is to be treated as a constructive_dividend to a shareholder is whether the payment primarily benefited the shareholder and whether the payment was made for a valid business_purpose of the corporation 577_f2d_1206 5th cir as we have held petitioners have not established that capital video made the payments of guarino’s legal fees in connection with the business of capital video capital video had no obligation to make such payments the payment by capital video of guarino’s legal fees conferred a significant economic benefit upon guarino capital video’s sole shareholder without an expectation of repayment and was not necessary for the business of capital video ie the payment of the legal fees was not necessary for capital video to receive richichi’s protection from extortion we conclude that the payment by capital video of the dollar_figure in guarino’s legal fees should be treated as a constructive_dividend to guarino as to the dollar_figure in legal fees of capital video that are disallowed herein as deductible business_expenses of capital video for its short taxable_year ending date such adjustment mechanically results in additional income to guarino in that same amount as a result of the corresponding increase in guarino’s share of the income of capital video as an s_corporation if respondent’s income adjustments against guarino are sustained herein as we have done then guarino argues that for he should be entitled to additional miscellaneous itemized business_expense deductions subject_to the percentage limitations applicable thereto in the amount of the constructive_dividend and the additional income of capital video as an sdollar_figurecorporation that is to be charged to guarino the apparent basis for guarino’s argument is that if he is to be charged with a constructive_dividend and with additional income from capital video relating to the legal fees capital video paid he should be deemed to have incurred the legal fees and the legal fees should be treated as his miscellaneous business_expenses the analysis herein to the effect that the legal fees in dispute do not constitute ordinary and necessary business_expenses of capital video also applies to guarino’s argument that the legal fees should be deductible ordinary and necessary business_expenses to him guarino has not shown a sufficient business nexus to the legal fees for the fees to qualify as ordinary and necessary business_expenses to him ’ we reject guarino’s argument as to his entitlement to miscellaneous itemized business_expense deductions relating to the legal fees paid_by capital video sec_6662 penalties under sec_6662 a penalty of percent is imposed on any portion of an understatement_of_tax attributable to negligence or to disregard of the rules or regulations for purposes of sec_6662 negligence constitutes a failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 petitioners make no argument that respondent has the burden_of_proof under sec_7491 petitioners cite jack’s maint contractors inc v commissioner tcmemo_1981_349 revd per curiam 703_f2d_154 5th cir and 115_tc_172 as substantial_authority for petitioners’ treatment of the legal fees paid_by capital video in jack’s maint contractors inc v commissioner supra we allowed a corporate taxpayer a deduction for its payment of legal expenses of its shareholder relating to the shareholder’s indictment for criminal_tax_evasion reversing the court_of_appeals for the fifth circuit held that the legal fees were not deductible because the legal fees were personal in nature and did not qualify as an ordinary and necessary business_expense of the corporation in hood v commissioner supra we followed the court_of_appeals for the fifth circuit’s reversal of jack’s maint contractors inc v commissioner supra and we disallowed a corporation a deduction for legal fees the corporation had paid relating to an indictment of its sole shareholder for tax_evasion significant to the penalties involved in these cases is the fact that in hood decided in we declined to impose the accuracy-related_penalty for negligence we stated as follows given that the taxpayer’s reporting position was consistent with our holding in jack’s maintenance contractors inc v commissioner supra we find there was no negligence or disregard of rules or regulations on the part of the taxpayer id pincite we believe that for the same reason petitioners herein should be relieved of the sec_6662 penalties petitioners’ tax returns for the years in dispute were filed prior to our opinion in hood v commissioner supra which was filed in the year and petitioners’ tax_return_preparer would have had access to the same authority that the taxpayers in hood had access to in light of our holding in hood v commissioner supra we do not impose upon petitioners herein the accuracy- related penalties relating to the disallowed legal fees paid_by capital video and relating to the additional dividend and income adjustments made against guarino we so hold to reflect the foregoing decisions will be entered under rule
